 
Exhibit 10.48


RETAIL SALES AGREEMENT


This Retail Sales Agreement, dated December 20, 2006 is between Arizona Fuel
Distributors, L.L.C., (the “Supplier”) and Bowlin Travel Centers, Inc. (the
“Retailer”).


Agreements:


1.     Introduction. Supplier has the right to sell gasoline and diesel fuels
(hereafter referred to as “Motor Fuels”) for resale under the trade or brand
names of Mobil (“Mobil). Retailer desires to enter into this agreement in order
to obtain the right to sell such Motor Fuels under the Mobil Trade and brand
names (hereinafter referred to as the “Proprietary Marks”). Retailer has
independently investigated the business risks involved herein and such other
matters as Retailer deems important and has not relied on any representation not
set forth herein.


2.     Sale. Supplier agrees to sell and deliver or cause to be delivered, and
Retailer agrees to buy, receive and pay for Motor Fuels of the kind, grade,
brand and quality generally sold by Supplier within 7 days of delivery, for
resale at Retailer’s place of business located at: 16543 East Camino Adelante,
Picacho, AZ 85241 (hereinafter referred to as the “Retail Location”). During the
term hereof, Retailer shall not purchase or sell Motor Fuels at the Retail
Location other than those purchased from Supplier pursuant hereto.


3.     Term. The term of the Agreement is ten years from commencement date and
shall continue on a month to month basis unless terminated by the Retailer.
Retailer may terminate this Agreement after the term has expired by giving
thirty days advance written notice to the supplier. Commencement date is the day
on which retailer receives his first delivery of Mobil Motor Fuel from Arizona
Fuel Distributors, L.L.C.


4.     Prices. Prices for all Motor Fuels sold to Retailer hereunder shall be
Supplier’s published applicable price in effect on the date of delivery. Such
prices may be obtained by contacting Supplier. All prices are subject to change
without notice. All deliveries shall be invoiced and paid on Net 10 days via
EFT, subject to credit approval.


5.     Proprietary Marks. Retailer shall sell the Motor Fuels only under the
Mobil Proprietary Marks and shall have the right to use such Proprietary Marks
as are designated by Supplier, but only for the purpose of properly identifying
and advertising Motor Fuels handled by Retailer, and in a manner and form
satisfactory to Supplier in Supplier’s sole judgment.


Retailer will not allow or permit any of the Motor Fuels to be sold which are
mislabeled, misbranded or contaminated by mixture or adulteration with each
other or with any other material or motor fuel. Retailer will not commingle any
substance with Motor Fuel and then sell it as a Motor Fuel. Retailer will not
allow or permit the sale of any product or Motor Fuel under any Proprietary Mark
which is not a Mobil brand product or Motor Fuel, or which is a grade of Mobil
brand product or Motor Fuel other than described by the label or designation;
nor will Retailer use the Proprietary Marks in a manner which deceives or causes
a likelihood of confusion to the motoring public. Retailer will allow Supplier,
its employees, agents or designees, to enter the Retail Location at any time
during normal business hours of Retailer to obtain such samples, or conduct such
tests or inspections as may, in Supplier’s judgment, be reasonably required to
determine that Retailer is complying with the aforesaid obligations. Retailer
shall cooperate with Supplier in any investigation or any alleged violations of
such obligations.



--------------------------------------------------------------------------------


 
Retailer agrees to submit a monthly Certification Statement showing inventories,
deliveries, and meter readings to verify that all Motor Fuels sold at Retailers
location under the Proprietary Marks was in fact purchased from Arizona Fuel
Distributors, L.L.C. This Certification Statement will be completed and mailed
to Arizona Fuel Distributors, L.L.C. by the 15th of the following month.


6.     Environmental Compliance.
 
(A)   Retailer represents and warrants that all of its equipment used for
storage and handling of motor fuels meets applicable regulations including, but
not limited to, federal and state environmental leak detention requirements and
standards, and is capable of safely handling motor fuels without leaking.
Retailer agrees that it will undertake its best efforts to ensure that equipment
used for storage and handling of motor fuels meets all applicable regulations
and that its employees will institute inventory controls substantially similar
to those set forth below. Supplier shall have the right to make periodic
assessments of Retailer’s facilities for the purpose of evaluating their
capabilities to safely use, handle and store Suppliers motor fuels.


(B)   Retailer understands and acknowledges that the leakage of motor fuels from
storage tanks is a concern and that operators of retail facilities where motor
fuels are stored must take diligent and continual precautions to discover and
stop any such leakage. Retailer agrees to keep and reconcile inventory records
to indicate motor fuel losses. These records shall be maintained for each
operating day and shall include the following information for each grade of type
of motor fuel:
 
(1)   opening physical inventory, (2) sales, (3) fuel used other than sold, (4)
receipts, (5) closing Physical inventory, and (6) variation (over or under).
Retailer shall keep all records of purchases and sales including, but not
limited to, sales tax records, product invoices and bills of lading.


(C)   Retailer shall comply with the Federal Inventory Program.


(D)  Retailer agrees to inspect motor fuel storage and handling facilities and
surrounding areas at least once a week for indication of possible leakage. This
inspection should include, but is not limited to the following areas: (1) around
and under fuel dispensers, (2) inside remote pump access boxes, (3) inside fuel
fill boxes, (4) storage tank diked areas, (5) transport truck loading and
unloading areas, (6) pumps and piping, and (7) low areas, such as sumps,
hillsides or culverts.


(E)  The inventory controls required by this Section 6 shall apply to all
equipment used for storage and handling of motor fuels, regardless of legal
title to the equipment. Retailer further agrees that it shall not list Supplier
as the registered owner of any storage tank with any governmental agency without
the prior written consent of Supplier.


2

--------------------------------------------------------------------------------


 
(F)  Pollution control will be maintained by Retailer in connection with all
operations by it. Retailer shall immediately report any spill or release as
required by any federal, state, or local law.


(G)  Retailer shall cooperate with Supplier to facilitate the dissemination of
any environmental, health and safety information from Supplier to all persons
whom Retailer can reasonably foresee may be exposed to possible hazards from the
products sold under this prescribed by Supplier, including but not limited to
Material Safety Sheets, dispenser decals, portable container labels, fueling
area signs, and information leaflets.


7.     Termination. In addition to any other rights of termination which
Supplier may have, upon the occurrence of any of the following events, which
events the parties agree are both reasonable and of material significance to the
relationship hereunder, or upon such other grounds as are allowed under the
Petroleum Marketing Practices Act, 15 U.S.C. Section 2801, et seq., as amended
from time, Supplier may terminate this Agreement:


(A)  If retailer fails to observe Supplier’s reasonable rules, regulations, and
requirements set forth in this agreement in effect at the delivery point at
which delivery is made;


(B)  Upon default in the payment of any sum when due hereunder in the event any
such payment is not made when due, Supplier may also at its option suspend
making all further deliveries of all Motor Fuels until Retailer’s indebtedness
is paid in full. The right to suspend deliveries does not operate as a waiver of
Supplier’s right of termination for Retailer’s failure to pay for Motor Fuel
when due and the obligation to pay for Motor Fuel delivered shall not be subject
to offset for any claims against Supplier except for non-delivery of Motor Fuel
billed to Retailer;


(C)  If Retailer, its employees, agents or invitees, violate the covenants of or
fail to comply with any of the provisions of Paragraph 6, Environmental
Compliance;


(D)  If Retailer violated or fails to comply with the minimum standards as
required by the provisions of Paragraph 9, Minimum Standards;
 
(E)  If Retailer fails to take reasonable action to satisfy customer complaints
as set forth in Paragraph 11, Customer Complaints;


(F)  If Retailer fails to comply with any applicable laws, ordinances,
regulations, judicial or administrative orders, or other legal requirements of
all governmental authorities, federal, state, municipal or other authority,
pertaining to this Agreement and the loading, unloading, storage, transportation
and sale of petroleum products. Termination of agreement cannot occur if
Retailer is in litigation, contesting or appealing such failure of compliance in
good faith;
 
(G)  If Retailer fails to maintain the quality integrity of Mobil brand Motor
Fuels as set forth in Paragraph 5, Proprietary Marks;


3

--------------------------------------------------------------------------------


 
(H)  Retailer shall not sell, assign, give, grant, devise or otherwise dispose
of Retailer’s interests in this Agreement, without the prior written approval of
Supplier; Supplier’s written approval shall not be unreasonably withheld or
delayed.


(I)  If bankruptcy or insolvency proceedings are begun by or against Retailer
under the Bankruptcy Code or if Retailer becomes insolvent;


(J)  Upon any breach of any of the terms, covenants, warranties, agreements or
conditions of the Agreement or any other agreement that may be in effect between
the parties pertaining to this facility;


(K)  If retailer makes or furnishes any false or misleading statement, or if
Retailer fails to disclose information to Supplier, its agents or employees,
concerning any material fact for the purpose of inducing Supplier to make any
payment, to deliver Motor Fuels, to extend or continue to extend or increase
credit or to issue any credit memorandum to Retailer or to any other party
acting in concert with Retailer;


(L)  If the Retailer fails to comply with the provisions of Paragraph 19, Health
and Safety Information;


Retailer shall not suffer, permit or allow the occurrence of any of the events
enumerated in Subparagraphs (A) through (L) above. The occurrence of any of the
events enumerated in Subparagraphs (A) through (L) above of this Termination
Paragraph shall constitute a failure by Retailer to comply with a provision of
this Agreement which is both reasonable and of material significance to the
relationship between Supplier and Retailer and shall constitute good cause to
cancel or terminate this Agreement as the term “good cause” or any similar term
is or may be used in any federal or state statute effecting the rights of the
parties to terminate this Agreement. Supplier’s rights of termination for good
cause as defined above shall not in any way be affected by any previous waiver,
forbearance or course of dealing.
 
8.     Market Withdrawal. In the event Supplier elects to withdraw from the
marketing of Motor Fuels in the area of the Retail Location, pursuant to the
provisions of the Petroleum Marketing Practices Act, 15 U.S.C. Section 2801, et.
Seq., as the same may be amended from time to time, Supplier may terminate this
Agreement at any time without further liability upon one hundred eighty (180)
days written notice thereof to Retailer may, at any time thereafter, terminate
this Agreement prior to the expiration of such 180-day period effective upon
delivery of written notice thereof to Supplier.


9.     Mobil Identification and Minimum Standards. It is understood and agreed
by Retailer that Supplier does not control the signs, brands, trademarks, or
trade name Mobil has the right to disallow the use of the name Mobil or sale of
its products if the retail facilities which Retailer operates do not comply with
the provisions hereunder.


4

--------------------------------------------------------------------------------


 
Retailer recognizes that it is in the interest of the parties to this Agreement
for Retailer to affirmatively conduct its business to reflect favorably on the
parties and to further promote public acceptance of Mobil Motor Fuels and its
trademarks, brand names and trade dress (collectively “Identification”).


Retailer shall have the right to use certain Identification of Mobil, but only
for the purpose of properly identifying and advertising Mobil brand Motor Fuels
handled by Retailer through Mobil-branded retail outlets and in a manner and
form satisfactory to Supplier and Mobil in Suppliers or Mobil's sole judgment.
Retailer agrees not to claim any right, title or interest in the Identification
of Mobil or the Supplier. Retailer shall not use the word “Mobil" in the name of
any corporation, partnership or other legal entity. Retailer shall not use the
Mobil trademark or the word “Mobil" in Retailers trade style if such use is
likely to create the impression that Retailers business is owned or operated by
Mobil and/or Supplier or its affiliates.


(A)  The Retail Location
The Retail Location, including building, restrooms, driveways, grass or planting
areas, and storage areas shall be maintained inside and out in a clean and
orderly appearance.


(B)  Equipment
The Retail Location shall be equipped to provide services comparable with
competitive outlets of similar types, age, and style. All dispensers which
dispense Motor Fuels shall be properly identified with such product decals as
are designated by Supplier and other decals which may be required by applicable
laws, rules and regulations. All signs, logos, and other identification will be
kept clean, in good repair and painted where required according to Supplier’s
specifications.


(C)  Personnel and Services
Retailer and Retailer’s employees will at all times present a good personal
appearance, observe clean, neat and safe working habits; render prompt,
courteous and honest service to customers; and will take reasonable action to
promote the Proprietary Marks and the Mobil brand products they sell.


10.   Taxes. Retailer assumes responsibility for the payment of all federal,
state and local taxes, licenses, fees and/or duties imposed on the payments due
hereunder or on the Retail Location, including but not limited to: gross
receipts taxes, occupation taxes, motor fuel taxes, sales and use taxes,
franchise taxes, if any, income taxes, ad valorem taxes, property taxes,
inspection fees, license fees, and all other taxes, fees and licenses arising
from the purchase, sale, transfer or disposition, holding for sale, transfer or
disposition, transportation of or use of the Motor Fuels. Should any government
authority require Supplier to pay taxes, penalties, or interest which under this
Agreement are the responsibility of Retailer, Retailer agrees to reimburse
Supplier for all amounts so paid by Supplier.


If any federal, state or local law authorizes Retailer to purchase Motor Fuels
without the payment of federal, state or local taxes, Retailer agrees to furnish
Supplier evidence satisfactory to Supplier of such authority. Until Retailer
presents Supplier with acceptable evidence of such authority, Supplier shall be
entitled to bill Retailer for all applicable taxes.


5

--------------------------------------------------------------------------------


 
11.  Customer Complaints. Retailer will respond to any customer inquiries or
complaints received by Retailer or Supplier, in connection with any customer
served by Retailer, and take reasonable action to correct or satisfactorily
resolve each such inquiry or complaint.


12.  Credit Cards. Retailer agrees that the Retail Facility will accept and
honor Mobil Credit Cards and other credit cards or debit cards, if any,
authorized by Supplier or Mobil at the time of sale (collectively “Credit
Cards”). Supplier reserves the right to withdraw authorization at any time,
Retailer agrees to execute and to comply with the Mobil Retailer Credit Card
Agreement, and such other agreements between Supplier and Retailer (and any
special instructions relative to credit card transactions issued by Mobil or
Supplier from time to time). Retailer shall be responsible for any breaches by
the employees of its Retail Facility of the Mobil Retailer Credit Card
Agreement, other such agreements, and related instructions from Supplier.
Retailer agrees to pay credit card fees and discounts charged by Mobil. A list
of the current fees is attached.


13.  Assignability. It is understood and agreed that this Agreement is personal
to Retailer, and that Retailer shall not sell, assign, give, grant, devise or
otherwise dispose of Retailer’s interest in the Agreement in whole or in part,
directly or indirectly, by operation of law or otherwise to any other person or
entity, without the prior written approval of Supplier. Supplier’s written
approval shall not be unreasonably withheld or delayed. In the event Retailer is
a corporation, partnership or other business entity, this clause shall be deemed
to apply to the sale, assignment or other disposition of the ownership of any
shares or interest in such corporation, partnership or business entity.


14.  Independent Status of Retailer. This Agreement shall not be deemed to
reserve, give or grant to Supplier any right to manage or control the day-to-day
business of Retailer and/or the Retail Location, and neither Retailer nor its
employees or agents shall be agents or employees of Supplier for any reason or
for any purpose whatsoever. Retailer is and shall at all times be an independent
business entity that is free to select its customers, purchase and sell products
from sources other than Supplier (other than Motor Fuels), set its own selling
prices and terms of sale, and generally conduct its business as it determines.


Retailer has the sole right to hire, control, supervise and discharge its
employees and agents, and Retailer shall have the sole right to control the
performance of and the sole responsibility for any maintenance or automotive
repair work performed at Retailer’s place of business.


15.  De-Identification. If Retailer’s place of business is abandoned, unoccupied
or not operated by Retailer for a period of seven (7) consecutive days, Supplier
may, at its discretion, give Retailer a written notice to remove all Mobil
identification, including identifying Mobil colors, from Retailer’s place of
business within five (5) days of such notice. Should Retailer fail to comply
with said notice, Supplier is hereby authorized to enter upon Retailer’s place
of business for the express purpose of removing all Mobil identification,
including painting over all Mobil identifying colors.


6

--------------------------------------------------------------------------------


 
16.  Governmental Price Control. If Supplier’s right to charge or receive any
price payable pursuant hereto, or to revise any such price as herein provided,
is restricted or prohibited by law, regulation or order of any governmental
authority, Supplier may, from time to time and upon thirty (30) days prior
written notice to Retailer, terminate the provisions of this Agreement insofar
as they apply to the Motor Fuels, the Price(s) for which are so restricted or
prohibited. Upon the expiration of the thirty (30) days, it is understood that
any such Motor Fuels shall be deemed deleted from this Agreement, but that this
Agreement shall otherwise continue to remain in full force and effect.


17.  Health and Safety Information. Retailer shall cooperate with Supplier to
facilitate the dissemination of any health and safety information from Supplier
concerning the products sold hereunder. In that regard, upon request of
Supplier, Retailer shall promptly provide the Supplier an accurate listing of
the types of uses made for products sold hereunder by Retailer, and to provide
accurate information in response to such requests Retailer shall make reasonable
efforts to determine the uses of products sold hereunder by Retailer’s
customers. Retailer shall also disseminate, to all persons who Retailer can
reasonably foresee may be exposed to possible hazards from the products sold
hereunder, any health and safety information from Supplier promptly after such
information is furnished to Retailer by Supplier and in the manner prescribed by
Supplier.


18.  Indemnification. Retailer shall indemnify, hold harmless and promptly
reimburse Supplier for, from and against any and all fines, damages, legal fees,
costs, expenses and other liabilities suffered or incurred by Supplier by reason
of any claim, demand, lawsuit tax, penalty, investigation or other proceeding
(except where Supplier’s negligence or other wrongful conduct is alleged)
arising directly or indirectly from, as a result of, or in connection with the
operation, condition, use or occupancy of the Retail Location, including,
without limitation, the handling, storage dispensing or selling of Motor Fuels
from by Retailer. Upon Supplier’s request, Retailer shall defend Supplier
against such matters. In any event, Supplier shall have the right, through
counsel of its choice, to control any matter to the extent Supplier reasonably
determines that such matter may have a significantly adverse effect on Supplier.


Retailer shall also indemnify and promptly reimburse Supplier for all expenses
reasonably incurred by Supplier to protect itself from, or to remedy, any breach
or this Agreement by Retailer. Retailer’s indemnity obligations under this
Agreement shall survive termination and shall be in addition to all other rights
and remedies of Supplier.


19.  Insurance and Financial Guarantees.


(A)  Retailer shall maintain, at its sole cost, the insurance coverage and
financial guarantees set forth below and shall ensure that Retailer’s insurance
coverage required under this Agreement fully and adequately protects Retailer
and Supplier with respect to any activity, operation or condition of the
premises (or any liability arising therefrom) at the Retail Facility. Such
insurance policies shall be issued by companies satisfactory to Supplier with
full policy limits applying, but not less than as stated. Prior to the Effective
Date of this Agreement, Retailer shall provide to Supplier certificates of
insurance evidencing the insurance coverage and (1) containing a waiver of
subrogation in favor of Supplier on Retailer’s workers’ compensation policies,
and (2) naming Supplier as and additional insured in Retailer’s Commercial
General Liability or Comprehensive General Liability and Business Automobile
Liability insurance policies. The protection provided to Supplier as an
additional insured shall be without regard to the indemnity provisions in
Section 21 and shall not be limited. A copy of the additional insured
endorsement(s) evidencing such protection, duly issued by Purchaser’s liability
carriers, shall be delivered to Supplier with the Certificate(s) of insurance.


7

--------------------------------------------------------------------------------


 
(B)  The certificates shall be issued by Retailer’s insurance carriers and shall
provide that any change restricting or reducing coverage or canceling any
policies under which certificates are issued shall not be valid as respects
Supplier’s interest until Supplier has received thirty (30) days prior written
notice of such change or cancellation. Further, the certificates shall state
that the insurance policies maintained by Retailer are primary coverage and not
concurrent or excess over other valid insurance which may be available to
Supplier.


1.   Workers’ Compensation Insurance as required by law and regulations
applicable to and covering employees of Retailers engaged in the performance of
the work under this Agreement.


2.   Employer’s Liability Insurance protecting Retailer against common law
liability, in the absence of statutory liability, for employee bodily injury
arising out of the master-servant relationship with a limit of not less than
$500,000.00 Disease-Each Accident, $500,00.00 Disease-policy limit, $500,000.00
Disease-Each Employee.


3.   Commercial General Liability Insurance un-amended or Comprehensive General
Liability Insurance with a Broad Form Commercial General Liability endorsement
including products/completed operations with limits of liability of not less
than $1,000,000.00 per occurrence/aggregate. This policy shall be in the
“occurrence” (and not claims made) format and shall cover, among other risks,
the contractual liability assumed under the indemnification provision set forth
in this Agreement. Such coverage shall also include an endorsement for Liquor
Liability for those locations engaged in the sale of alcoholic beverages.


4. Business Automobile Liability Insurance for all operations of Retailer
including owned, non-owned and hired vehicles with limits of liability of not
less than: Bodily Injury $1,000,000.00 per person; $1,000,000.00 per accident;
Property Damage $1,000,000.00 or a Combined Single Limit of $1,000,000.00 for
bodily injury and property damage.


5. In the event Retailer owns or operated Underground Storage Tanks Systems (as
defined in applicable federal and state law and regulations, and hereinafter
referred to as “UST’s”), Retailer shall comply with all applicable federal,
state And local laws, regulations and ordinances governing UST’s, including but
not limited to financial responsibility requirements contained therein for UST’s
through mechanisms including but not limited to guarantees, surety bonds,
insurance and state reimbursement fund.


8

--------------------------------------------------------------------------------


 
(C)  Nothing contained in these provisions relating to overage and amounts shall
operate as a limitation of Retailer’s Liability in tort or contract under the
terms of this Agreement.


20.   Change in Affiliation. Retailer acknowledges that Supplier may elect to
change affiliations and sell Motor Fuels under brand names other than Mobil. In
such event Supplier shall notify Retailer in writing of the new brand names
under which Supplier is offering Motor Fuels. Retailer shall have thirty (30)
days from the date of such notice to cancel this Agreement by providing written
notice there of to Supplier. Retailer’s failure to provide such written notice
within that time shall be deemed as a waiver of this right to cancel. The
parties agree to execute such amendments as are reasonably necessary with regard
to any such change in affiliation.


21.  Waiver. The right of either party to require strict performance by the
other of any/or all obligations imposed by the other by this Agreement shall not
in any way be affected by any previous waiver, forbearance or course of dealing.


22.  Severability. If for any reason any provision(s) contained in this
Agreement is held to be invalid, illegal, or otherwise void by a court of
competent jurisdiction, the remaining provisions of the Agreement shall not be
affected and shall continue in full force and effect; provided, however, that in
the event Supplier loses the right to grant the use of the Proprietary Marks,
after exhausting all reasonable efforts to continue said rights this Agreement
shall terminate upon written notice.


23.  Approval and Signing by Supplier. This Agreement shall not be binding on
Supplier until approved and signed on its behalf by a duly authorized officer or
employee. Commencement of performance hereunder prior to such approval and
signing shall in no case be construed as a waiver by Supplier of the foregoing
requirements.


24.  Entirety of Agreement. This Agreement is intended by the parties to be the
final, complete and exclusive embodiment of their agreement about the matters
covered herein. This Agreement may be altered, amended, or changed in any way
only by a written instrument executed by both parties.


25.  Attorneys’ Fees. In the event it becomes necessary for Supplier or Retailer
to institute any legal or equitable proceeding against the other to secure,
enforce or protect its rights under this Agreement, the prevailing party in such
proceeding shall be entitled to recover, and the other party shall pay to the
prevailing party (except to the extent prohibited by law), all costs of such
proceeding, including, without limitation, reasonable attorneys’ fees to be
determined by the judge of the court.


26.  Notices. Any and all notices required or permitted under this Agreement
shall be in writing and shall be personally delivered or mailed by certified
mail, return receipt requested, to the respective parties at the following
addresses unless and until a different address has been designated by written
notice to the other party.
 
9

--------------------------------------------------------------------------------


 

Notices to SUPPLIER:   
Arizona Fuel Distributors, L.L.C.
P.O. Box 63634
Phoenix, Arizona 85082-3634
Attention: Operating Manager
      Notices to RETAILER:   
Bowlin Travel Centers, Inc.
150 Louisiana Blvd. NE
Albuquerque, New Mexico 87108

 
Any notice by certified mail shall be deemed to have been given at the date of
the notice.


IN WITNESS WHEREOF Supplier and Retailer have hereunto subscribed their names.


            WITNESS: /s/ Jason Davis   Arizona Fuel Distributors, L.L.C.  

--------------------------------------------------------------------------------

     
     
        By:   /s/ Larry J. Davis        

--------------------------------------------------------------------------------

       
Larry J. Davis
Operating Manager
(Supplier) 
                    Date Signed:
January 15, 2007
         

--------------------------------------------------------------------------------

 

            WITNESS: /s/ Cynthia K. Biggers   Bowlin Travel Centers, Inc.  

--------------------------------------------------------------------------------

     
     
        By:   /s/ Kit Johnson        

--------------------------------------------------------------------------------

       
Kit Johnson
Director of Operations
(Retailer) 
                    Date Signed:
January 10, 2007
         

--------------------------------------------------------------------------------

 
10

--------------------------------------------------------------------------------


 
ADDENDUM TO RETAIL SALES AGREEMENT


This Addendum is to that certain Agreement dated January 10, 2007, by and
between Arizona Fuel Distributors, L.LC. (the “Supplier) and Bowlin Travel
Centers, Inc. (the “Retailer”). The Supplier and Retailer (the “Parties) desire
to amend the Agreement on the terms and conditions set forth in this Addendum
Agreement (the “Agreement).
 

1.     
Adding the cost calculation for the price of fuel, which is “the daily rack
price plus 1.5 cents per gallon”, hereby amends Item 4 of the agreement.

2.     
The following provision is hereby added to the last paragraph of Item 5 after
the wording “…Retailer shall keep…”: “for the amount of time indicated by
governmental guidelines for such items”.

3.     
The last sentence of Item 13 is deleted in its entirety.

4.     
Item 15 is hereby amended by changing the time frame to “21 consecutive days”
and adding the phrase” Unless non-operation is due to catastrophic or unforeseen
events not within Retailer’s making or control.”

5.     
Item 16 is deleted in its entirety, as it is Null and Void.

6.     
Item 19 A. is hereby amended by deleting the phrase “containing a waiver of
subrogation in favor of Supplier on Retailer’s workers’ compensation policies”.

7.     
Item 19 B. add the phrase “to require notice to Supplier if Retailer changes
policy coverage”.

 
IN WITNESS WHEREOF Supplier and Retailer have hereunto subscribed their names,

        WITNESS:  Arizona Fuel Distributors, L.L.C.  
   
     
  /s/ Jason Davis By:    /s/ Larry J. Davis

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
Larry J. Davis
Operating Manager
(Supplier)
      Date Signed:   January 15, 2007       

--------------------------------------------------------------------------------

 

        WITNESS:  Bowlin Travel Centers, Inc.  
   
     
  /s/ Cynthia K. Biggers By:    /s/ Kit Johnson

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
Kit Johnson
Director of Operations
(Retailer)
      Date Signed:   January 10, 2007       

--------------------------------------------------------------------------------

 
11

--------------------------------------------------------------------------------


 